Citation Nr: 1606741	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-03 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for degenerative changes of the cervical spine.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from February 27, 2013.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis, prior to February 27, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to October 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO), which continued a 30 percent rating for the Veteran's service-connected degenerative changes of the cervical spine.  The Veteran's claims file is now in the jurisdiction of the Wichita, Kansas RO.

In August 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

This matter was previously remanded by the Board for further evidentiary development in October 2013.

The issues of entitlement to an increased rating for the cervical spine disability and entitlement to a TDIU, to include on an extraschedular basis, prior to February 27, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. From February 27, 2013 the Veteran is currently in receipt of service connection for the following disabilities: major depressive disorder associated with degenerative changes in the cervical spine (50 percent disabling); degenerative changes in the cervical spine with limitation of motion and function (30 percent); peripheral neuropathy, right upper extremity associated with cervical spine disability (10 percent disabling until increased to 20 percent from November 7, 2014); peripheral neuropathy, left upper extremity associated with cervical spine disability (10 percent disabling until increased to 20 percent from November 7, 2014); scar, status post tracheostomy, associated with cervical spine disability (10 percent disabling from April 30, 2013); and surgical scar on neck associated with cervical spine disability (10 percent disabling from April 30, 2013; noncompensable prior to that time).  

2. The Veteran's combined disability rating from February 27, 2013 is 70 percent; prior to February 27, 2013, the Veteran's combined rating is less than 70 percent.  
 
3. Resolving reasonable doubt in the Veteran's favor, from February 27, 2013 onward, the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU rating from February 27, 2013 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken herein below is favorable to the Veteran and a full grant of benefits sought, further discussion as to VA's duties to notify and assist are not necessary at this time.

The Veteran contends that he is prevented from performing substantially gainful employment due to his service-connected degenerative changes of the cervical spine and the associated peripheral neuropathy in his bilateral upper extremities.  At his August 2010 Board hearing, he described numbness and sharp pain from his spine, traveling from his neck to both of his arms, which made it difficult for him to do chores or physical activity.  He indicated that although he took medication to manage the pain, he has to lie down due to the sharp pain and numbness from the flare-ups.  He described that the numbness occurs even when he is sitting down; no matter which way he turned his neck, he felt pain.  

During the period of the appeal in question, the Veteran has held part-time jobs, where is able to work as a monitor and move around when he is able to, and where the employer has been able to accommodate him with a place to lie down and rest, as needed.  The Veteran has not worked full-time since the early 80s.  See February 2014 VA Form 21-8940, Application for Increased Compensation based on Unemployability.  The Veteran has completed three years of high school as his highest level of education.  Id.  Thus, he has some basic, but no advanced or specialized, education qualifications.

The Veteran presently works "only in a monitoring capacity" at City of Refuge where he gives classes, walks to see if rooms are clean, and returns to his office.  See February 2016 VA Cervical Spine Examination Report.  He is able to use massage equipment to relieve his neck pain at work.  It is unclear from the record how long he has held this position.  However, the Board notes that at his August 2015 VA psychiatric examination, the Veteran had a different part-time job.  At that examination, he revealed that he worked 4 days per week (on-call 24 hours/day) as a staff member at "the Core" dealing with veterans.  He described his work as less physical as he was responsible for inspecting rooms and was able to rest when he needed to; he was allowed to sleep in a bed there.  He indicated that he was not sure how long he was able work in this capacity because his "health [was] failing."  However, he stated, "I would go crazy if I didn't have my job."  It appeared that the Veteran was purposefully occupying himself primarily for mental health reasons.  In December 2014, the Veteran was unemployed.  See December 2014 VA Examination Reports.  

With respect to employment history, prior to his jobs as a monitor, the Veteran was a weekend resident manager at Assisted Independence.  He reported working 25 hours per week (part-time) and his last day was at the end of June 2013.  He reported earnings of $12,800 in the last 12 months preceding the last day of employment; for the reason for termination, he indicated that it was because he violated company policy.  See March 2014 Request for Employment Information in Connection with Claim for Disability Benefits.  However, on his February 2014 VA Form 21-8940, Application for Increased Compensation based on Unemployability, he reported earning $7,300 for the past 12 months.  He also indicated that his upper extremities peripheral neuropathy affected full-time employment in 1983, and it was in the late 80s when he reported being too disabled to work.  

Pertinent law provides that a TDIU may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2015).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, but rather is a determination to be made by the adjudicator based on the totality of the evidence.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (noting that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).  

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology, a single accident, or a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, or neuropsychiatric-will be considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran is currently in receipt of service connection for the following disabilities for the period of the appeal from February 27, 2013 onward: major depressive disorder associated with degenerative changes in the cervical spine (50 percent disabling); degenerative changes in the cervical spine with limitation of motion and function (30 percent); peripheral neuropathy, right upper extremity associated with cervical spine disability (10 percent disabling until increased to 20 percent from November 7, 2014); peripheral neuropathy, left upper extremity associated with cervical spine disability (10 percent disabling until increased to 20 percent from November 7, 2014); scar, status post tracheostomy, associated with cervical spine disability (10 percent disabling from April 30, 2013); and surgical scar on neck associated with cervical spine disability (10 percent disabling from April 30, 2013; noncompensable prior to that time).  

In this case, the Veteran is service connected for sufficient disabilities arising from a common etiology - his service-connected cervical spine disability.  When considered cumulatively, he meets the criterion of one disability rated at 60 percent or higher (calculated by utilizing the Combined Ratings Table: 50 combined with 30, yielding 65, ultimately converting into 70 percent).  See 38 C.F.R. §§ 4.16(a), 4.25.  As the Veteran also has sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more, the criteria for eligibility for a schedular TDIU from February 27, 2013 forward have been met.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  [The Board notes that prior to February 27, 2013, the Veteran does not currently meet the schedular requirements.  However, as mentioned, entitlement to a TDIU for the appeal period prior to February 27, 2013 is remanded herein as it is intertwined with the increased rating issue also on appeal.]

At this juncture, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities during the period of the appeal from February 27, 2013 onward.  For the reasons set forth below, the Board finds that a TDIU rating is warranted from February 27, 2013 onward as the evidence, when resolving any doubt in the Veteran's favor, demonstrates that any employment from February 2013 onward was merely marginal, and not substantially gainful, employment.  The Veteran's service-connected disabilities, considered collectively, sufficiently render him unable to maintain a substantially gainful employment.  

In April 2013, the Veteran underwent a VA peripheral nerves examination.  It was determined that his peripheral nerve conditions impacted his ability to work in that if he sat for too long, he had to lie down to relieve pressure from his spinal cord.  There was a bed at his job (Assisted Independence) where he could rest.

In December 2013, the Veteran decided to undergo physical therapy for his neck, given the level of pain he experienced.  In January 2014, the Veteran continuously experienced neck pain as indicated on a physical therapy treatment note.  He described the pain across his lower neck and shoulders traveling into both of his arms.  He had a stiff posture and rigid upper torso with his head held forward.  He was noted to transfer independently with little motion in the cervical region and his ambulation was noted as independent with little to no motion through the spine especially in rotation for counter balance.  

In December 2014, the Veteran reported at his VA cervical spine examination that he has been told on job interviews that he was a risk and that he needed provisions where he can rest.  At this point, the Veteran stated that he has not been able to get a job due to his decreased range of motion in his neck, pain, and flare-ups.  He has to lie down whenever he has flare-ups and employers had to be amiable to this.  It was noted that he would be able to have sedentary employment if available; however it was also noted that he was not able to type or use his hands due to decrease dexterity, numbness, tingling, and pain in his right hand and arm from his neck.  During the peripheral nerves examination portion, the Veteran stated he felt that the mobility of his hands and arms was affected and he could not grasp objects at times.  The peripheral nerve disabilities impacted his ability to work in that the Veteran had decreased strength bilaterally and had no sensation in his right hand, which is his dominant hand.  This impacted his ability to type and perform fine motor movements.  

Recently, the Veteran underwent a VA cervical spine examination in February 2016.  He indicated that he has continuous pain in his neck that is a 9 or 10 on a 10-scale, and "sometime[s] 12" when he performs housework or does his laundry.  Any physical activity will make his neck flare-up.  To alleviate pain, it helps him to sit in a high back chair for a period of time, but he cannot sit too long or else it will flare-up again.  His flare-ups can be described as pain, decreased endurance, stiffness, weakness, and incoordination of his neck.  He used a walker occasionally to ambulate.  Ultimately, the examiner concluded that the Veteran's neck disability impacts his ability to work in that his neck interferences and flares with any activity.  He is able to do his job because he "just monitors[,] but he will still have pain . . . ."

As summarized above, the evidence strongly demonstrates that the Veteran's service-connected disabilities, namely his cervical spine and peripheral neuropathy disabilities, manifested by near constant sharp pain, numbness, weakness, stiffness, and decreased endurance, with regular flare-ups, negatively impacts his ability to hold any type of job that is even moderately physical in nature.  It is clear from the record that the Veteran must be able to have the flexibility to move and lie down, as necessary, given the nature and severity of his flare-ups.  The VA examiners in 2014 and 2016 have essentially confirmed this fact.  Despite the December 2014 examiner's speculation that the Veteran may be able to perform a sedentary job, the record suggests otherwise as the Veteran's flare-ups occur during periods of activity and periods of rest; thus, a predominantly sedentary job cannot be maintained.  This is further demonstrated by the fact that the Veteran, who chooses to engage in part-time employment, has only been able to work in the capacity of a monitor,  and for an employer who allows him a place of rest at his leisure.  Despite being able to find some sort of work, given these conditions, the Board submits that this type of work is not "substantially gainful employment."  

The Board points out that the ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that § 4.16 does not require VA to identify a specific job that the veteran is qualified to perform, is available in the national or local economy, and exceeds the poverty threshold in denying entitlement to a TDIU.  See Smith v. Shinseki, 647 F.3d 1380, 1384 (Fed. Cir. 2011).  Notwithstanding that fact, many disabled people are able to do some form of work but it is not the type of work, or amount of work, by which one can provide subsistence for himself or his family.  The ability to perform part-time employment is not an indication that an individual has the ability to maintain substantially gainful employment.  See 38 C.F.R. § 4.16(a).

Marginal employment can be shown in two ways.  First, marginal employment can be deemed to exist when a veteran's earned annual income does not exceed the poverty threshold for one person.  Second, "marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold."  Id.  

In this case, notwithstanding the fact that the record is not clear on how much the Veteran earned/earns annually from his jobs, the Board finds that the Veteran's part-time jobs that he held/holds as a monitor is akin to working in a protected environment.  It is clear from the Veteran's description of his work that he has been afforded a great deal of flexibility by his employers with respect to his position.  It does not appear that he has been given any significant duties or responsibilities that would require him to perform physical acts when he is unable to do so or commit to a predictable schedule; he appears to retain flexibility with the completion of his duties during his workday and is also afforded a reliable place of rest with equipment to assist him through the flare-ups.  As such, despite the fact that the Veteran is employed as a monitor, it does not rise to the level of substantially gainful employment; this is essentially a protected environment.  

Resolving any evidentiary doubt in the Veteran's favor, the Board concludes that a TDIU is warranted from February 27, 2013 onward.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In arriving at this conclusion, the Board has considered the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b). 


ORDER

Entitlement to a TDIU is granted from February 27, 2013 onward, subject to the laws and provisions governing the award of monetary benefits.


REMAND

On review, the Board finds that remand is necessary with respect to the increased rating claim, specifically for the purposes of obtaining outstanding VA treatment records.  In this regard, the Board notes that recently in January 2016, the Veteran submitted a VA Form 21-526EZ with respect to his cervical spine increased rating claim.  On that form, he indicated dates of treatment from the Leavenworth, Kansas VA medical center from approximately May 1995 to January 6, 2016.  Furthermore, the Veteran's representative, in January 2016, requested that all appropriate development for this increased rating claim be completed.  The Board notes that the record contains VA treatment records through 2014.  As such, the outstanding treatment records should be obtained and associated with the case file.

On the issue of whether a TDIU rating is warranted, to include on an extraschedular basis, for the period of the appeal prior to February 27, 2013, the Board finds that this issue is inextricably intertwined with the increased rating claim as a decision on the increase rating claim may affect the outcome of the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, the issue of an increased evaluation must be resolved prior to resolution of the claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center (Leavenworth, Kansas) and obtain and associate with the claims file all outstanding records of treatment through January 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the increased rating and TDIU claims must be readjudicated.  Specifically, readjudicate the TDIU claim (prior to February 27, 2013) on both schedular and extraschedular bases.  For both claims, consider the recent February 2016 VA Examination Reports.  

If any of these claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


